DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed November 17, 2021.   Claims 16-30 are pending and an action on the merits is as follows.	
Rejections of claims 20, 21 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16: The prior art does not teach nor suggest a method for generating control data for controlling an elevator system comprising the steps of: projecting or depicting an image of an elevator operating panel that can be visually perceived by a user on an operating surface in the elevator system; detecting a region of the operating surface, touched by the user, within the image by optically monitoring the operating surface, then detecting whether a small-area region arises within the image with a temperature deviating from surrounding large-area regions and with a temperature equalizing with the temperature of the surrounding regions over time; generating the control data as a function of a position of the region touched by the user relative to the 
Claims 17-30 depend from claim 16 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 17, 2021